


110 HR 6270 IH: Access, Compassion, Care, and Ethics for

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6270
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Ms. Watson (for
			 herself, Mr. Burton of Indiana,
			 Mr. Latham,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Solis,
			 Ms. Jackson-Lee of Texas,
			 Mr. Cummings, and
			 Mr. Conyers) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  create a new conditional approval system for drugs, biological products, and
		  devices that is responsive to the needs of seriously ill patients, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Access, Compassion, Care, and Ethics
			 for Seriously Ill Patients Act or the ACCESS Act.
		2.FindingsCongress finds the following:
			(1)As of 2008, the
			 standards of the Food and Drug Administration for approval of drugs, biological
			 products, and devices may deny the benefits of medical progress to seriously
			 ill patients who face morbidity or death from their disease.
			(2)Seriously ill
			 patients have a right to take actions to preserve their life by accessing
			 available investigational drugs, biological products, and devices.
			(3)The emphasis on
			 statistical analysis of clinical information needs to be balanced by a reliance
			 on clinical evaluation and patient-reported outcomes and considered with an
			 understanding of the risks to patients from their disease, with the goal of
			 providing additional treatment options for patients and their physicians to
			 consider.
			(4)Food and Drug
			 Administration advisory committees should have greater representation of
			 medical clinicians and patient advocates who represent the interests of
			 seriously ill patients in early access to promising investigational
			 therapies.
			(5)The use of
			 available investigational products for treatment is the responsibility of the
			 physician and the seriously-ill patient.
			(6)The use of
			 combinations of available investigational and approved products for treatment
			 is the responsibility of the physician and the seriously-ill patient.
			(7)The Food and Drug
			 Administration should have the expertise and flexibility to address the growing
			 needs of seriously ill patients for individualized or personalized
			 therapies.
			3.Compassionate
			 investigational access approval system for drugs, biological products, and
			 devices
			(a)Compassionate
			 investigational accessSection 561 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360bbb) is amended—
				(1)by redesignating subsections (d) and (e) as
			 subsections (e) and (f), respectively; and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Compassionate
				investigational access
							(1)PurposeThe
				purpose of this subsection is to facilitate the availability of promising new
				drugs to seriously ill patients as early in the drug development process as
				possible, before general marketing begins.
							(2)AccessNotwithstanding
				any other provision of law, upon submission by a sponsor of an application
				intended to provide widespread access to an investigational drug, biological
				product, or device for eligible patients (referred to in this subsection as
				Compassionate Investigational Access), the Secretary shall
				permit such investigational drug, biological product, or device, to be made
				available for expanded access under a treatment investigational new drug
				application or treatment investigational device exemption if the Secretary
				determines that the requirements of this section are met with respect to
				Compassionate Investigational Access.
							(3)Compassionate
				investigational accessNotwithstanding any other provision of
				law, an investigational drug, biological product, or device that receives
				approval for Compassionate Investigational Access under this subsection shall
				be subject to the provisions of section 505(i) or 520(g), as applicable, and
				regulations promulgated by the Secretary pursuant to this Act. The Secretary
				and the sponsor may inform national, State, and local medical associations and
				societies, voluntary health associations, and other appropriate persons about
				the availability of an investigational drug or investigational device under
				Compassionate Investigational Access as approved under this subsection. The
				information submitted by the Secretary, in accordance with the preceding
				sentence, shall be the same type of information that is required by section
				402(i)(3) of the Public Health Service Act.
							(4)Submission of
				application
								(A)Application
				contentA sponsor of an investigational drug, biological product,
				or device applying for Compassionate Investigational Access approval of the
				product shall submit to the Secretary a notice of claimed exemption under
				section 505(i) or 520(g), as applicable (referred to in this subsection as an
				application for Compassionate Investigational Access), which
				shall contain—
									(i)data and
				information from completed Phase I clinical investigations and any other
				nonclinical or clinical investigations;
									(ii)preliminary
				evidence that the product may be effective in humans against a serious or
				life-threatening condition or disease, which evidence may be based on
				uncontrolled data such as case histories, information about the pharmacological
				mechanism of action, data from animal and computer models, comparison with
				historical data, or other preliminary information, and may be based on a small
				number of patients or a subset of the patient population;
									(iii)evidence that
				the product is safe at the dose and duration proposed, considering whether the
				potential risk to a patient of the condition or disease outweighs the potential
				risk to a patient of the proposed dose and duration of treatment with the
				product, consistent with the level of information needed to initiate a Phase II
				clinical trial; and
									(iv)a
				statement that the sponsor is actively pursuing marketing approval with due
				diligence.
									(B)LimitationCompassionate
				Investigational Access approval shall be based upon multiple considerations
				that shall include clinical evaluation and unmet patient needs.
								(5)Determination by
				Secretary
								(A)In
				generalNot later than 30 days after the receipt of an
				application for Compassionate Investigational Access approval, the Secretary
				shall either—
									(i)provide
				Compassionate Investigational Access approval of the application; or
									(ii)refer the
				application to the Accelerated Approval Advisory Committee.
									(B)RecommendationNot
				later than 90 days after receipt of an application for Compassionate
				Investigational Access approval, the Accelerated Approval Advisory Committee
				shall issue a recommendation to the Secretary on whether the Secretary shall
				provide Compassionate Investigational Access approval of the
				application.
								(C)Final
				decisionNot later than 30 days after receipt of the
				recommendation from the Accelerated Approval Advisory Committee, the Secretary
				shall either provide Compassionate Investigational Access approval of the
				application or shall issue an order setting forth a detailed explanation of the
				reasons why the application was not so approved and the specific data that the
				sponsor must provide so that the application may be so approved.
								(6)AppealIf
				the Secretary does not provide Compassionate Investigational Access approval of
				an application, the sponsor of the application shall have the right to appeal
				the decision to the Secretary. The Secretary shall provide the sponsor with a
				hearing not later than 30 days following the nonapproval under this subsection
				of the application and shall issue an order not later than 30 days following
				the hearing either concurring in the nonapproval or so approving the
				application. The Secretary shall not delegate the responsibility described in
				this paragraph to any other person.
							(7)CriteriaIn
				making a determination under paragraph (5), the Secretary shall consider
				whether the totality of the information available to the Secretary regarding
				the safety and effectiveness of an investigational drug, biological product, or
				device, as compared to the risk of morbidity or death from a condition or
				disease, indicates that a patient (who may be representative of a small patient
				subpopulation) may obtain more benefit than risk if treated with the drug,
				biological product, or device. If the potential risk to a patient of the
				condition or disease outweighs the potential risk of the product, and the
				product may possibly provide benefit to the patient, the Secretary shall
				provide Compassionate Investigational Access approval of the
				application.
							(8)Patient
				eligibility for compassionate accessIn order for a patient to
				access a product available through Compassionate Investigational Access, the
				physician must document in writing that the patient—
								(A)is seriously
				ill;
								(B)has exhausted all
				treatment options approved by the Secretary for the condition or disease for
				which the patient is a reasonable candidate; and
								(C)has unsuccessfully
				sought treatment or obtained treatment that was not effective, with an
				investigational drug, biological product, or device for which such individual
				is a reasonable candidate, which shall include consideration of a patient’s
				ineligibility for participation in clinical trials, the lack of source of
				supply and geographic factors.
								(9)Product
				labelingTo receive Compassionate Investigational Access approval
				under this subsection, the sponsor of the product shall provide labeling
				approved by the Secretary for the drug, biological product, or device
				that—
								(A)states that the
				product is intended for use by a patient whose physician has documented in
				writing that the patient has—
									(i)exhausted all
				treatment options approved by Secretary for the condition or disease for which
				the patient is a reasonable candidate; and
									(ii)unsuccessfully
				sought treatment, or obtained treatment that was not effective with an
				investigational drug, biological product, or device for which such individual
				is a reasonable candidate, which shall include a patient’s ineligibility for
				participation in clinical trials, the lack of source of supply and geographic
				factors; and
									(B)states that every
				patient to whom the product is administered shall, as a mandatory condition of
				receiving the product, provide—
									(i)written informed
				consent, as described under part 50 of title 21, Code of Federal Regulations
				(or any successor regulations); and
									(ii)consent for the
				manufacturer of the product to obtain data and information about the patient
				and the patient’s use of the product that may be used to support an application
				for Accelerated Approval or final approval.
									(10)Charging for
				compassionate investigational accessA sponsor or investigator
				may charge for a Compassionate Investigational Access drug without notifying
				the Secretary or seeking or obtaining prior approval of the amount charged,
				provided the sponsor of the drug is actively pursuing marketing approval with
				due diligence.
							(11)Commencement of
				reviewIf the Secretary determines, after preliminary evaluation
				of the data and information submitted by the sponsor, that the product may be
				effective, the Secretary shall evaluate for filing, and may commence review of
				portions of, an application under this subsection before the sponsor submits a
				complete application. The Secretary shall commence such review only if the
				applicant provides a schedule for submission of information necessary to make
				the application complete.
							(12)Immunity
								(A)In
				generalA manufacturer, distributor, administrator, sponsor, or
				physician who manufactures, supplies, distributes or prescribes a product
				approved under an application for Compassionate Investigational Access shall be
				immune from suit or liability caused by, arising out of, or relating to the
				design, development, clinical testing and investigation, manufacture, labeling,
				distribution, sale, purchase, donation, dispensing, prescribing,
				administration, efficacy, or use of a drug, biological product, or device
				subject to an approved Compassionate Investigational Access application.
								(B)ClaimsNo
				claim or cause of action against a manufacturer, distributor, administrator,
				sponsor, or physician who manufactures, supplies, distributes or prescribes a
				product subject to an approved Compassionate Investigational Access application
				shall exist in any Federal or State court for claims of property, personal
				injury, or death caused by, arising out of, or relating to the design,
				development, clinical testing and investigation, manufacture, labeling,
				distribution, sale, purchase, donation, dispensing, prescribing,
				administration, efficacy, or use of a drug, biological product, or device
				subject to an approved Compassionate Investigational Access application. Any
				such claim or cause of action that is filed in Federal or State court shall be
				immediately dismissed.
								(13)Final
				approvalFor purposes of this Act, the term final
				approval means—
								(A)with respect to a
				new drug or new biological product, approval of such drug or product under
				section 505(b)(1) or 505(b)(2) or section 351 of the Public Health Service Act,
				as the case may be; and
								(B)with respect to a
				new device, clearance of such device under section 510(k) or approval of such
				device under section
				515(c)(1).
								.
				(b)Accelerated
			 approvalChapter V of the Federal, Food, Drug, and Cosmetic Act
			 (21 U.S.C. 351 et seq.) is amended by inserting after section 561 the
			 following:
				
					561A.Accelerated
				approval
						(a)In
				general
							(1)In
				generalAs soon as practicable after the date of enactment of the
				Access, Compassion, Care, and Ethics for
				Seriously Ill Patients Act, the Secretary shall promulgate
				regulations to provide for the treatment of an investigational drug, biological
				product, or device that receives Accelerated Approval under this section. This
				section shall be carried out in accordance with such regulations (and any
				successor regulations).
							(2)ApplicationA
				sponsor of an investigational drug, biological product, or device applying for
				Accelerated Approval shall submit to the Secretary an application as described
				under section 505(b)(1) or 505(b)(2), or section 510(k) or 515(c)(1) of this
				Act, or section 351(a) of the Public Health Service Act, as applicable, which
				shall contain—
								(A)data and
				information that the drug, biological product, or device has an effect on a
				clinical endpoint or on a surrogate endpoint or biomarker that is reasonably
				likely to predict clinical benefit to a patient (who may be representative of a
				small patient subpopulation) suffering from a serious or life-threatening
				condition or disease; and
								(B)a statement that
				the sponsor is actively pursuing marketing approval with due diligence.
								(3)Determination by
				Secretary
								(A)In
				generalNot later than 120 days after the receipt of an
				application for Accelerated Approval, the Secretary shall either—
									(i)provide
				Accelerated Approval of the application; or
									(ii)refer the
				application to the Accelerated Approval Advisory Committee.
									(B)RecommendationNot
				later than 90 days after receipt of an application for Accelerated Approval,
				the Accelerated Approval Advisory Committee shall issue a recommendation to the
				Secretary on whether the Secretary should provide Accelerated Approval of the
				application.
								(C)LimitationThe
				Accelerated Approval Advisory Committee shall not consider off-label uses of
				drugs, biological products, and devices as existing or available therapies, to
				the extent that the Accelerated Approval Advisory Committee weighs existing or
				available therapies in determination of whether an investigational drug
				provides an improvement over treatments that are already available.
								(D)Final
				decisionNot later than 30 days after receipt of the
				recommendation from the Accelerated Approval Advisory Committee, the Secretary
				shall either provide Accelerated Approval of the application or issue an order
				setting forth a detailed explanation of the reasons why the application was not
				so approved and the specific data that the sponsor must provide so that the
				application may be so approved.
								(4)AppealIf
				the Secretary does not provide Accelerated Approval of an application, the
				sponsor of the application shall have the right to appeal the decision to the
				Secretary. The Secretary shall provide the sponsor with a hearing not later
				than 30 days following the nonapproval under this subsection of the application
				and shall issue an order not later than 30 days following the hearing either
				concurring in such nonapproval or so approving the application. The Secretary
				shall not delegate the responsibility described in this paragraph to any other
				person.
								(A)with respect to a
				new drug or new biological product, approval of such drug or product under
				section 505(b)(1) or 505(b)(2) or section 351 of the Public Health Service Act,
				as the case may be; and
								(B)with respect to a
				new device, clearance of such device under section 510(k) or approval of such
				device under section 515(c)(1).
								(b)Accelerated
				Approval Advisory Committee
							(1)In
				generalIn order to facilitate the development and expedite the
				review of drugs, biological products, and devices intended to treat serious or
				life threatening conditions, the Secretary shall establish the Accelerated
				Approval Advisory Committee (referred to in this subsection as the
				Committee).
							(2)DelegationThe
				Secretary may delegate decisionmaking authority for the Accelerated Approval
				Advisory Committee to the Office of the Commissioner of Food and Drugs. Such
				authority shall not be further delegated.
							(3)Composition
								(A)In
				generalThe Committee shall be composed of 11 voting members,
				including 1 chairperson and 5 permanent members each of whom shall serve a term
				of 3 years and may be reappointed for a second 3-year term, and 5 nonpermanent
				members who shall be appointed to the Committee for a specific meeting, or part
				of a meeting, in order to provide adequate expertise in the subject being
				reviewed. The Committee shall include as voting members no less than 2
				representatives of patient interests, of which 1 shall be a permanent member of
				the Committee. The Committee shall include as nonvoting members a
				representative of interests of the drug, biological product, and device
				industry.
								(B)AppointmentsThe
				Secretary shall appoint to the Committee persons who are qualified by training
				and experience to evaluate the safety and effectiveness of the types of
				products to be referred to the Committee and who, to the extent feasible,
				possess skill in the use of, or experience in the development, manufacture, or
				utilization of, such products. The Secretary shall make appointments to the
				Committee so that the Committee shall consist of members with adequately
				diversified expertise and practical experience in such fields as clinical
				medicine, biological and physical sciences, and other related professions.
				Scientific, industry, and consumer organizations and members of the public
				shall be afforded an opportunity to nominate individuals for appointment to the
				Committee. No individual who is in the regular full-time employ of the United
				States and engaged in the administration of this chapter may be a member of the
				Committee.
								(4)CompensationCommittee
				members, while attending meetings or conferences of the Committee or otherwise
				engaged in its business, shall be entitled to receive compensation at rates to
				be fixed by the Secretary, but not at rates exceeding the daily equivalent of
				the rate in effect for grade GS–18 of the General Schedule, for each day so
				engaged, including traveltime, and while so serving away from their homes or
				regular places of business each member may be allowed travel expenses
				(including per diem in lieu of subsistence) as authorized by section 5703 of
				title 5, for persons in the Government service employed intermittently.
							(5)AssistanceThe
				Secretary shall furnish the Committee with adequate clerical and other
				necessary assistance.
							(6)Annual
				trainingThe Secretary shall employ nongovernmental experts to
				provide annual training to the Committee on the statutory and regulatory
				standards for product approval.
							(7)TimelineThe
				Committee shall be scheduled to meet at such times as may be appropriate for
				the Secretary to meet applicable statutory deadlines.
							(8)Meetings
								(A)Opportunities
				for interested personsAny person whose product is specifically
				the subject of review by the Committee shall have—
									(i)the same access to
				data and information submitted to the Committee as the Secretary;
									(ii)the opportunity
				to submit, for review by the Committee, data or information, which shall be
				submitted to the Secretary for prompt transmittal to the Committee;
									(iii)the same
				opportunity as the Secretary to participate in meetings of the Committee;
				and
									(iv)consent for the
				manufacturer of the product to obtain data about adverse events relating to the
				patient’s use of the product.
									(B)Adequate time;
				free and open participationAny meetings of the Committee shall
				provide adequate time for initial presentations and for response to any
				differing views by persons whose products are specifically the subject of the
				Committee review.
								(C)SummariesAt
				all meetings of the Committee, the Secretary shall provide a summary to the
				Committee of all applications submitted under this subsection and section
				561(d) that the Committee did not consider that were approved by the Secretary
				since the last meeting of the Committee.
								(c)Final
				approvalFor purposes of this Act, the term final
				approval means—
							(1)with respect to a
				new drug or new biological product, approval of such drug or product under
				section 505(b)(1) or 505(b)(2) or section 351 of the Public Health Service Act,
				as the case may be; and
							(2)with respect to a
				new device, clearance of such device under section 510(k) or approval of such
				device under section
				515(c)(1).
							.
			(c)RegulationsThe
			 Secretary of Health and Human Services shall promulgate regulations that define
			 the terms seriously ill and serious or
			 life-threatening for purposes of the amendments made by this Act,
			 considering either—
				(1)the medical
			 prognosis for an individual's life expectancy from a disease or condition;
			 or
				(2)the prospect of
			 irreversible disability from a disease or condition.
				4.Expanded access
			 to investigational drugs and devicesChapter V of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 351 et seq.) is amended by inserting after section
			 561A, as added by section 3, the following:
			
				561B.Expanded
				access to investigational drugs and devices
					(a)Expanded access
				programThe Secretary shall establish a new program to expand
				access to investigational treatments for individuals with serious or life
				threatening conditions and diseases. In carrying out this expanded access
				program, the Secretary shall publish and broadly disseminate written guidance
				that—
						(1)describes such
				expanded access programs for investigational drugs, biological products, and
				devices intended to treat serious or life-threatening conditions or
				diseases;
						(2)encourages and
				facilitates submission of applications and approvals under section 561(d) and
				561A; and
						(3)facilitates the
				provision of investigational drugs, biological products, and devices to
				seriously ill individuals without unreasonable delay by recognizing that the
				use of available investigational products for treatment is the responsibility
				of the physician and the patient, and also by recognizing the goal of providing
				additional treatment options for patients and their physicians to
				consider.
						(b)Implementation
				of expanded access programs
						(1)Training of
				personnelNot later than 90 days after the date of enactment of
				this section, the Secretary shall implement training programs at the Food and
				Drug Administration with respect to the expanded access programs established
				under this section.
						(2)Policies,
				regulations, and guidanceThe Secretary shall establish policies,
				regulations, and guidance designed to most directly benefit seriously ill
				patients.
						(c)Development of
				surrogate endpoints and biomarkers
						(1)In
				generalThe Secretary shall—
							(A)establish a
				program or expand upon an existing program to encourage the development of
				surrogate endpoints and biomarkers that are reasonably likely to predict
				clinical benefit for serious or life-threatening conditions for which there
				exist significant unmet patient needs;
							(B)request the
				Institute of Medicine to undertake a study to identify validated surrogate
				endpoints and biomarkers, and recommend research to validate surrogate
				endpoints and biomarkers, that may support approvals for products intended for
				the treatment of serious or life-threatening conditions or diseases; and
							(C)make widely
				available to the public a list of drugs, biological products, and devices that
				are being investigated for serious or life-threatening conditions or diseases
				and that have not yet received approval under section 561(d) or 561A for
				marketing.
							(2)Study
				contentThe study under paragraph (1)(B) shall include endpoints
				and biomarkers that address the unmet medical needs of subpopulations of
				patients and that facilitate the development of individualized treatment
				approaches for patients with serious or life-threatening conditions or
				diseases.
						.
		5.Demonstration
			 project for coverage of certain drugs, biological products, and devices under
			 the Medicare program
			(a)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish a
			 demonstration project under the Medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) under which payment is made for
			 drugs, biological products, and devices approved for Compassionate
			 Investigational Access under section 561(d) of the Federal Food, Drug, and
			 Cosmetic Act in the case where the drug, biological product, or device is not
			 otherwise covered under the Medicare program or by any other organization or
			 entity (including a public assistance program or the sponsor of the application
			 for such drug, biological product, or device).
			(b)DurationThe
			 demonstration project under this section shall be conducted for a 5-year
			 period.
			(c)Funding
				(1)In
			 generalThe Secretary shall provide for the transfer from the
			 Federal Hospital Insurance Trust Fund under section 1817 of the Social Security
			 Act (42 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust
			 Fund under section 1841 of such Act (42 U.S.C. 1395t), in such proportion as
			 the Secretary determines to be appropriate, of such sums as are necessary for
			 the costs of carrying out the demonstration project under this section.
				(2)Budget
			 neutralityIn conducting the demonstration project under this
			 section, the Secretary shall ensure that the aggregate payments made by the
			 Secretary do not exceed the amount which the Secretary estimates would have
			 been paid if the demonstration project under this section was not
			 implemented.
				(d)Waiver
			 authorityThe Secretary may waive such requirements of title
			 XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) as may be necessary
			 for the purpose of carrying out the demonstration project under this
			 section.
			(e)ReportNot
			 later than 90 days after the last day of the 5-year period of the demonstration
			 project under this section, the Secretary shall submit to Congress a report
			 describing the rates of utilization by Medicare beneficiaries of drugs,
			 biological products, and devices approved for Compassionate Investigational
			 Access and the total cost of payments made under the Medicare program resulting
			 from the demonstration project. The report shall describe recommendations for
			 legislation or administrative action as the Secretary deems appropriate.
			(f)TerminationThe
			 Secretary shall terminate payments under this section on the day after the last
			 day of the 5-year period of the demonstration project under this
			 section.
			6.Use
			 of part B definition of medically accepted indication for part D drugs
			(a)In
			 generalSection 1860D–2(e) of the Social Security Act (42 U.S.C.
			 1395w–102(e)) is amended—
				(1)in paragraph (1),
			 in the matter following subparagraph (B), by striking (as defined in
			 section 1927(k)(6)) and inserting (as defined in paragraph
			 (4)); and
				(2)by adding at the
			 end the following new paragraph:
					
						(4)Medically
				accepted indication defined
							(A)In
				generalSubject to subparagraph (B), for purposes of paragraph
				(1), the term medically accepted indication has the meaning
				given that term—
								(i)in
				the case of a covered part D drug used in an anticancer chemotherapeutic
				regimen, in section 1861(t)(2)(B), except that in applying such section,
				PDP sponsor or MA–PD sponsor shall be substituted for
				carrier each place it appears and the compendia identified in
				section 1927(g)(1)(B)(i)(III) shall be deemed to be included in the compendia
				described in section 1861(t)(2)(B)(ii)(I); and
								(ii)in the case of
				any other covered part D drug, in section 1927(k)(6).
								(B)Consideration of other criteria on a
				case-by-case basisNothing in
				this subsection shall preclude a PDP sponsor offering a prescription drug plan
				or an MA organization offering an MA–PD plan from, after a request by an
				individual enrolled in the plan for a coverage determination under section
				1860D–4(g)(1), providing coverage of a covered part D drug for the individual
				in the case where the sponsor or organization determines, based on guidance
				provided by the Secretary for determining whether the use of a covered part D
				drug is for a medically accepted indication and supportive clinical evidence in
				peer reviewed medical literature, that the use of the covered part D drug is
				for a medically accepted
				indication.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning on or after January 1, 2010.
			7.Modernization of
			 the Food and Drug AdministrationSubchapter E of chapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb et seq.) is amended by adding at
			 the end the following:
			
				568.Policies
				related to study evaluation information
					(a)In
				general
						(1)Nonstatistical
				measuresThe Secretary shall give consideration to clinical
				judgment and risks to the patient from the disease or condition involved in the
				evaluation of the safety and effectiveness of drugs, biological products, and
				devices that treat serious or life-threatening diseases or conditions. This
				policy shall apply—
							(A)in evaluating
				clinical study designs and endpoints; and
							(B)in making
				decisions with respect to product applications for approval under section
				561(d) or 561A.
							(2)Types of
				nonstatistical measuresThe policy established under paragraph
				(1), for the purposes described in such paragraph—
							(A)shall include such
				nonstatistical information as—
								(i)clinical
				evaluation information, such as case history reports;
								(ii)scientific and
				clinical studies designed to measure or define mechanisms of action or
				molecular targeting;
								(iii)data from animal
				and computer models; and
								(iv)comparison with
				historical data; and
								(B)shall incorporate
				the use of—
								(i)evaluations of the
				adverse effect of delaying the availability of an investigational drug to even
				a small subpopulation of seriously ill patients; and
								(ii)scientific,
				observational, or clinical studies designed and conducted to collect
				well-documented information.
								(b)MeetingsA
				meeting to address any pending scientific, medical, regulatory, or other issue
				relating to the development, investigation, review, or other aspect of a drug,
				biological product, or device shall ordinarily be held not later than 15 days
				of the receipt of a written request for the meeting by the sponsor of the
				product, which may be extended to 30 days for good cause. Such meetings shall
				ordinarily be conducted in person, but may be conducted by telephone or other
				form of communication if both parties agree. In order to reduce the burden of
				meetings, only those Food and Drug Administration employees who are intended to
				actively participate in the discussion shall attend a meeting. Minutes of a
				meeting shall be promptly prepared and exchanged by both parties immediately
				following the meeting and shall accurately summarize what occurred at the
				meeting.
					(c)Rule of
				constructionThe provisions of this chapter and section 351 of
				the Public Health Service Act shall be construed to incorporate the policy
				established in this
				section.
					.
		8.Membership of
			 Oncology Drugs Advisory Committee and the Cellular, Tissue, and Gene Therapy
			 Advisory CommitteeNotwithstanding any other provision of law,
			 membership of the Oncology Drugs Advisory Committee, the Cellular, Tissue, and
			 Gene Therapy Advisory Committee of the Food and Drug Administration, and any
			 other committee created by such Administration to evaluate or advise with
			 respect to applications submitted under section 561(d) or 561A of the Federal
			 Food, Drug, and Cosmetic Act (as added by this Act), shall consist of no less
			 than 2 patient representatives who are voting members of the committee.
		
